Citation Nr: 0804151	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Lincoln, Nebraska, RO.  The claim was remanded to the RO in 
June 2007 for additional development, which was accomplished.  
The case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's psychiatric disability, which was first shown 
many years after separation from service, is not shown to be 
caused or aggravated by any disease or injury incurred or 
aggravated in service, including service-connected hearing 
loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated in November 2004 and June 2007 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the June 2007 letter was not sent prior to 
the initial adjudication of the claim, this was not 
prejudicial to the veteran since the claim was subsequently 
adjudicated and he was provided with a supplemental statement 
of the case in September 2007.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was advised to submit any 
pertinent evidence within his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
reasonable person could be expected to understand from the 
notices that any relevant evidence should be submitted; 
therefore, any deficiency in the VCAA notice was harmless.  
See Pelegrini II, at 120-121; see also, Sanders v. Nicholson, 
487 F.3d 881, 887 (2007). 

In sum, the VCAA letters delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  With regard to the claim being decided at this 
time, the veteran was afforded a VA examination.  38 C.F.R. § 
3.159.  More detailed findings are discussed, below.

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issues 
decided herein, is available and not part of the claims file.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a). Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to implement the holding in Allen v. Brown, 
7 Vet. App. 439 (1995) for secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service- connected disability.  See 71 Fed. Reg. 
52744 (2006).  

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran contends that as a result of his hearing loss and 
tinnitus, he has a psychiatric disorder.  His psychiatric 
diagnoses include depression and anxiety.  

The veteran's service records do not indicate the presence of 
any psychiatric disorders.  The evidence of record indicates 
that a psychiatric disorder was diagnosed many years after 
separation from service.  

Post-service records include a private psychological 
evaluation report, dated in October 2004.  The report starts 
by noting that the veteran stated rather sullenly that he 
could not hear well and that he had applied for benefits 
because of hearing loss and tinnitus, but that he was a first 
time applicant for benefits because of perceived mental 
health difficulties.  The evaluation report addresses 
numerous difficulties that the veteran experienced in 
childhood and also notes that he had considerable 
difficulties with many physical maladies.  The examiner 
specifically mentioned chronic upper respiratory problems, 
foot and ankle problems, sleep apnea, low testosterone, and 
heart catheterization.  There really was not much information 
about the veteran's hearing loss and tinnitus, other than to 
report these disorders, along with various others (e.g., 
pneumonia, sleep apnea, foot problems, ankle problems, heart 
catheterization, low testosterone), under the Axis III 
diagnoses.

It appears from this psychological evaluation report that the 
veteran was attempting to establish a connection between 
occurrences during his time in service while in Germany and 
his current psychiatric problems.  The veteran reported 
having nightmares of his time in Germany.  He explained that 
he "drank a lot and [he] did a lot of pot and [he] could 
have gotten into a lot of trouble."  He further explained 
that while in Germany, he spent a considerable amount of time 
in missile tracking vans with no air conditioning, while it 
was hot and humid.  He reported that this stress kept him 
drinking and lead to extreme difficulties with mood control 
and other psychological problems.   He also reported that he 
had had a nervous breakdown because of his children and the 
above reported problems in Germany.  

The examiner diagnosed the veteran with major depression, 
anxiety disorder, alcohol abuse in full remission, and 
cannabis abuse in full remission.  The examiner stated that 
he did not know how the veteran's confinement in the missile 
tracking van in the heat and humidity of Germany contributed 
virtually to all of the veteran's psychiatric difficulties at 
this time.  Again, there was no indication that tinnitus or 
hearing loss had anything to do with the veteran's 
psychiatric disorder.  Neither the veteran nor the 
psychologist made any such connection.  

A subsequent evaluation report, dated in May 2005, was 
submitted by the same psychologist.  The psychologist noted 
that the prior report was a little vague and that he (the 
psychologist) will attempt to be very specific.  In this 
report, the psychologist indicated that the veteran had an 
adjustment disorder due to difficulty he had in accepting and 
living with hearing loss and tinnitus.  The justification for 
this conclusion was the veteran's constant reference to 
"[h]ow [he] can't hear like [he] did anymore" and the 
obvious difficulties the veteran had in communicating with 
the examiner.  

In a subsequent evaluation, dated in May 2006, the 
psychologist indicated that there had been an exacerbation of 
the veteran's psychiatric condition due to his surrender to 
his psychological difficulties which are heralded by his 
anxiety and depression.   The psychologist stated that it was 
"postulated at this point that his [veteran's] service 
related hearing loss and tinnitus are generating the problems 
he has with adjustment along with the anxiety and depression 
that have been communicated many times in this report as well 
as previous reports."  The examiner went on to state that it 
was "obvious that the hearing loss and tinnitus are causing 
his difficulties because every time he does speak in a 
relatively loud and rapid voice, he is extremely upset in 
explaining why he on the one hand, can't hear other people 
when on the other hand, they can hear him."   

On VA psychiatric examination in August 2007, the examiner 
disagreed with the private psychologist's opinion.  The VA 
examiner indicated that during the one hour interview, the 
veteran did not once indicate that he felt depressed due to 
tinnitus or hearing loss.  At the end of the interview, the 
veteran was allowed to freely process other additional 
information that he felt was pertinent to his claim.  
However, the veteran again did not mention the hearing loss 
and tinnitus as causing his psychiatric problems.  The 
evaluation indicates that the veteran's problems centered on 
various other things, but not his service-connected 
conditions. 

After review of the conflicting opinions and all other 
evidence of record, the Board finds the VA examiner's opinion 
more probative.  The record indicates that the veteran's 
initial psychological evaluation makes clear that the veteran 
was seeking a medical nexus between service and his 
psychiatric disorder.  However, he focused on events that 
occurred in Germany as the cause of his psychiatric disorder, 
and the examiner found no connection between service and the 
psychiatric disorders.  

It appears that the veteran's assertion of a link between 
hearing loss and tinnitus and his psychiatric disorder was an 
afterthought, since no connection was found between 
experiences in Germany and his disorder.  The subsequent VA 
psychiatric examination again shows, the veteran's 
psychiatric issues did not at all address problems with 
hearing loss and tinnitus.  

There is no indication from the initial psychological 
evaluation that the veteran has any problems with the hearing 
loss or tinnitus and in fact, an adjustment disorder was not 
even diagnosed.  The evaluation reports overall clearly show 
that the veteran's problems are focused on aspects other than 
his hearing loss and tinnitus and he mentions these service-
connected disorders as the cause of his psychiatric problems 
only after he is unsuccessful in obtaining an opinion 
connecting incidents in Germany and his psychiatric disorder.  
While he briefly mentions his hearing loss during the second 
and third private psychological evaluations, on VA 
examination, despite numerous opportunities for him to 
express any psychiatric symptoms due to hearing loss and 
tinnitus, he again makes no mention of it.  Given the clear 
indication from the evaluations of record that the veteran's 
psychiatric issues primarily stem from problems other than 
his hearing loss and tinnitus, the Board finds the VA 
examiner's opinion more probative than the private 
psychologist's opinion.  There is extensive communication 
about all of the aspects of his life that impact his mental 
health, on both the VA and private psychological evaluations.  
The evidence, when considered in its entirety, indicates that 
the VA examiner's assessment that the veteran's psychiatric 
condition is rooted in other aspects of his life, rather than 
tinnitus and hearing loss, is much more well-reasoned than 
the private psychologist's nexus opinion.  Therefore, the 
Board concludes that the veteran's psychiatric disorders are 
not caused or aggravated by his service-connected tinnitus or 
hearing loss.  As a psychiatric disorder was not shown until 
many years after separation from service, and is not 
medically linked to service or a service-connected disorder, 
entitlement to service connection is denied.  


ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


